DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ AFCP 2.0 submission, filed on 07/05/2022, in response to claims 1, 3-5, 7-17, and 19-22 rejection from the final office action (05/12/2022), by amending claims 1, 13, and 20 and adding new claims 23-25 is NOT entered because the proposed amendment is not in condition for allowance.

Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive. 
For the proposed amendment of claims 1, 13, and 20, the examiner previous cited the reference US 20110146579 with partition 325 with hole 325a at the top and hole 325b near the bottom (Fig. 2A). That reference will also read into, in combination with other applied references, the new claims 23-25.
The examiner also explains how the previous cited reference US 20180105924 in Fig. 6, communication is between each pair of the spaces, but in Figs. 12-13, the communication is at the intersection of the four spaces, is more supporting evidence that alter the construction of the secondary reference ‘059 to move the opening to the intersections.
US 20110146575 is cited for opening only at the top of the partition 133. US 20070175397 is cited for opening only at the bottom portion of partition (Fig. 1(c) and 4) or only at the top (Fig. 5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/Primary Examiner, Art Unit 1716